Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the grammatical error in the phrase “a lab analog having a first end into which said distal end of said impression transfer after the impression material and said impression transfer have been removed from said implant” which would read “a lab analog having a first end into which said distal end of said impression transfer is inserted after the impression material and said impression transfer have been removed from said implant.  
Claim 11 is objected to because of the following informalities:  “inserting an impression transfer, having a distal end portion, into said internally threaded bore of said dental implant, and a proximal end which is adapted to project outwardly from said dental implant” which is an incorrect sentence structure that should read “inserting an impression transfer into said internally threaded bore of said dental implant, said impression transfer having a distal end portion and a proximal end which is adapted to project outwardly from said dental implant”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation of “a lab analog having a first end into which said distal end of said impression transfer after the impression material and said impression transfer have been removed from said implant; and an abutment adapted to be fixedly secured to a second opposite end of said lab analog so as to serve as a guide or gauge to which a dental crown is to be permanently mounted so as to match other teeth of the patient.”, which renders the claim indefinite as it is unclear how the distal end of the impression transfer and the abutment can be inserted into opposite ends of the lab analog when the lab analog would need to have the end which connects to the impression transfer distal end be available for the abutment as the opposite end of the analog would be within the dental stone model of the jaw. For purposes of examination the claim will be interpreted to require the impression transfer distal end and the abutment to be connected into the same end and the distal end of the impression transfer passing through the bore towards the end of analog that would be within the dental stone model.
Claim 8 recites the limitation of “said lab analog comprises an internally threaded bore and a second end for receiving a threaded fastener for securing said abutment to said lab analog.”, however claim 8 depends from claim 1 and claim 1 already recites “a second opposite end”, thus rendering the claim 8 limitation of “a second end for receiving a threaded fastener for securing” unclear if it is attempting to claim the same “second opposite end” as in claim 1 or add an additional “second end” somehow. For purposes of examination the limitation will be interpreted as the same end from claim 1 which the abutment would be secured to. Claim 18 recites nearly identical language with the same issue and will be interpreted in the same manner.

Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (US 5,904,483).

 a dental implant (Fig. 3 element 28) having an internally threaded bore (Fig. 3 element 32);
 an impression transfer (Fig. 24 element 250) having a distal end adapted to be inserted into said internally threaded bore of said dental implant (Fig. 24 element 252), and a proximal end adapted to project outwardly from said dental implant so as to have impression material fixedly secured thereon (Fig. 22a elements 240 and same structures in Fig. 24, Fig. 8 element 46, secured in impression material 48 as in figure 9, note impression transfer coping throughout the images show various distal ends but all the impression coping share the same proximal end features);
 a lab analog having a first end into which said distal end of said impression transfer after the impression material and said impression transfer have been removed from said implant (Fig. 10 element 54 where the distal end 252 of Fig. 24 would extend into the analog to the analog first/distal end);
 and an abutment adapted to be fixedly secured to a second opposite end of said lab analog so as to serve as a guide or gauge to which a dental crown is to be permanently mounted so as to match other teeth of the patient (Fig. 10 element 56, Fig. 15 element 64 being a permanent abutment, Various shaped abutments are shown throughout the drawings but each provide for the temporary and permanent versions and being mounted to the second/proximal end of the analog).
Regarding claim 2, Wade further discloses a covering screw threadedly engaged within said internally threaded bore of said implant so as to cover said implant for a predetermined period of time, after said implant has been implanted within an implantation site, during which osseointegration occurs between said implant and jawbone material of the patient's jawbone into which said implant has been implanted (Fig. 4 element 36).
Regarding claim 5, Wade further discloses where said proximal end of said impression transfer comprises an axially extending stem (Fig. 22a element 242) portion upon which a plurality of axially 
Regarding claims 6 and 7, Wade further discloses where undersurface portions of each one of said plurality of wing members, plates, or discs define an angle a which is between 80-100° with respect to said axially extending stem portion and specifically the system is 90° (Fig. 22a element 240, column 11 lines 55-57).
Regarding claim 8, Wade further discloses where said lab analog comprises an internally threaded bore and a second end for receiving a threaded fastener for securing said abutment to said lab analog (Fig. 10-11 element 58 is threaded into analog 54, and element 54 has an end to receive and secure the abutment 56 to the analog by the threaded element 58 being threaded into the analog column 7 lines 51-52).
Regarding claim 9 Wade further discloses an intermediate portion axial portion of said abutment has a first frusto-conical configuration (Fig. 30 element 338); and an outer end portion of said implant has a second frusto-conical configuration such that when said abutment is fixedly secured to said implant (Fig. 30 element 342), said second frusto-conical end portion of said implant will accommodate said first frusto-conical portion of said abutment whereby said abutment is stably mounted upon said implant (Fig. 30 element 338 contacting element 342).
 Regarding claim 10, Wade further discloses a threaded fastener for passage through said abutment and for engagement with said internally threaded bore of said implant so as to fixedly secure said abutment to said implant (Fig. 18 element 156, Fig. 21 element 178, Fig. 30 element 316 demonstrating the disclosure of the threaded fastener passing through an abutment and to so secure such abutment to an implant).

 implanting a dental implant, having an internally threaded bore, in an implantation site defined within a patient's mouth (Fig. 1-3 showing inserting of implant with an internally threaded bore, column 6 lines 58-67); 
inserting an impression transfer (Fig. 8 element 46 inserted, Fig. 24 element 250), having a distal end portion (Fig. 24 element 252), into said internally threaded bore of said dental implant, and a proximal end which is adapted to project outwardly from said dental implant (fig. 24 element 250 having a proximal end opposite element 252 for impression material, column 7 lines 35-37);
 taking a dental impression whereby the impression material will be fixedly secured upon said proximal end of said impression transfer (Fig. 9 showing example impression material surrounding proximal end of the disclosed impression transfers, Column 7 lines 37-41); 
respectively removing the impression material and said impression transfer from the patient's mouth and said implant (Fig. 10 all showing impression material and impression transfer removed from mouth, column 7 lines 42-46); 
mounting a first end of a lab analog onto said distal end of said impression transfer (Fig. 10 element 54 where the distal end 252 of Fig. 24 would extend into the analog towards an analog first/distal end, column 7 lines 47-52 generally however disclosure of element 252 would not require the screw 58 as 252 would extend to the first/distal end by its length);
 and mounting an abutment upon a second opposite end, of said lab analog so as to serve as a guide or gauge to which a dental crown is to be permanently mounted so as to match other teeth of the patient (Fig. 10 element 56, Fig. 15 element 64 being a permanent abutment, Various shaped abutments are shown throughout the drawings but each provide for the temporary and permanent versions and being mounted to the second/proximal end of the analog, generally column 8 lines 1-3).

Regarding claim 15, Wade further discloses where said proximal end of said impression transfer comprises an axially extending stem (Fig. 22a element 242) portion upon which a plurality of axially spaced, radially extending wing members, plates, or discs are mounted so as to fixedly secure said impression transfer within the impression material once the impression material hardens sufficiently (Fig. 22a elements 240, Fig. 9 element 46 secured in impression material in element 48).
Further regarding claim 16 and 17, Wade further discloses where undersurface portions of each one of said plurality of wing members, plates, or discs define an angle a which is between 80-100° with respect to said axially extending stem portion and specifically the system is 90° (Fig. 22a element 240, column 11 lines 55-57).
Regarding claim 18, Wade further discloses where said lab analog comprises an internally threaded bore and a second end for receiving a threaded fastener for securing said abutment to said lab analog (Fig. 10-11 element 58 is threaded into analog 54, and element 54 has an end to receive and secure the abutment 56 to the analog by the threaded element 58 being threaded into the analog column 7 lines 51-52).
Regarding claim 19 Wade further discloses an intermediate portion axial portion of said abutment has a first frusto-conical configuration (Fig. 30 element 338); and an outer end portion of said implant has a second frusto-conical configuration such that when said abutment is fixedly secured to said implant (Fig. 30 element 342), said second frusto-conical end portion of said implant will 
 Regarding claim 20, Wade further discloses a threaded fastener for passage through said abutment and for engagement with said internally threaded bore of said implant so as to fixedly secure said abutment to said implant (Fig. 18 element 156, Fig. 21 element 178, Fig. 30 element 316 demonstrating the disclosure of the threaded fastener passing through an abutment and to so secure such abutment to an implant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (US 5,904,483) in view of Augthun et al. (US 2003/0170587 A1).
Regarding claims 3 and 13, Wade discloses structure or method steps substantially identical to the instant application as discussed above but fails to explicitly disclose where the method or system further includes the distal end portion of said impression transfer comprises a pair of radially spaced prongs which are mounted upon an end portion of said impression transfer in a cantilevered manner; and a pair of protuberances respectively mounted upon each one of said pair of radially spaced prongs for engaging said internally threaded bore of said implant when said distal end portion of said impression transfer is inserted into said implant such that said impression transfer is effectively retained within said implant by a friction fit defined between said pair of protuberances respectively mounted upon said pair of radially spaced prongs and internal wall portions of said internally threaded bore of said implant.
	However, Augthun discloses a systems and methods for determining a spatial position of an implant including providing a dental implant with a threaded internal bore (Fig. 7 element 1), providing an impression transfer post with a distal end adapted to be inserted into the threaded internal bore  (Fig. 7 element 24) where the distal end portion of the impression transfer comprises a pair of radially spaced prongs which are mounted upon an end portion of said impression transfer in a cantilevered manner and which has a pair of protuberances respectively mounted upon each one of said pair of radially spaced prongs for engaging said internally threaded bore of said implant when said distal end portion of said impression transfer is inserted into said implant such that said impression transfer is effectively retained within said implant by a friction fit defined between said pair of protuberances respectively mounted upon said pair of radially spaced prongs and internal wall portions of said internally threaded bore of said implant (Fig. 7 element 20, Fig. 6 showing a close up of the ends having the protuberances, that engage with an area of the threaded bore).

Regarding claims 4 and 14 Wade discloses structure or method steps substantially identical to the instant application as discussed above but fails to explicitly disclose where said proximal end of said impression transfer comprises a geometrically-configured bore within which a tool can be inserted in order to facilitate the friction fit of said distal end portion of said impression transfer within said implant.
However, Augthun further discloses where the  system and methods for determining a spatial position of an implant including a proximal end of the impression transfer including a geometrically-configured bore (Fig. 8 element 32 is a circular rod in a through-hole/bore through the impression transfer, the bore being circular is a geometric shape) within which a tool can be inserted into (Fig. 8 element 32 is the tool) in order to facilitate the friction fit of the distal end of the impression transfer within the implant (Fig. 8 element aligning the impression transfer by inserting into element 33/34, paragraph [0046] lines 1-9 disclosing the facilitation of proper placement of the impression transfer).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/08/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772